11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

In the interest of J.E.T. an Z.D.T,            * From the 446th District Court
children,                                        of Ector County
                                                 Trial Court No. E-16-057-PC.

No. 11-18-00350-CV                             * June 6, 2019

                                               * Memorandum Opinion by Wright, S.C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J., sitting
                                                 by assignment)
                                                 (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.